
      
        DEPARTMENT OF DEFENSE 
        Defense Acquisition Regulations System 
        48 CFR Part 201 
        RIN 0750-AF30 
        Defense Federal Acquisition Regulation Supplement; Contracting Officers' Representatives (DFARS Case 2005-D022) 
        
          AGENCY:
          Defense Acquisition Regulations System, Department of Defense (DoD). 
        
        
          ACTION:
          Proposed rule with request for comments. 
        
        
          SUMMARY:
          DoD is proposing to amend the Defense Federal Acquisition Regulation Supplement (DFARS) to update text pertaining to the designation of a contracting officer's representative. This proposed rule is a result of a transformation initiative undertaken by DoD to dramatically change the purpose and content of the DFARS. 
        
        
          DATES:
          Comments on the proposed rule should be submitted in writing to the address shown below on or before July 11, 2006, to be considered in the formation of the final rule. 
        
        
          ADDRESSES:
          You may submit comments, identified by DFARS Case 2005-D022, using any of the following methods: 
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting comments. 
          • E-mail: dfars@osd.mil. Include DFARS Case 2005-D022 in the subject line of the message. 
          • Fax: (703) 602-0350. 
          • Mail: Defense Acquisition Regulations System, Attn: Ms. Robin Schulze, OUSD(AT&L)DPAP(DARS), IMD 3C132, 3062 Defense Pentagon, Washington, DC 20301-3062. 
          • Hand Delivery/Courier: Defense Acquisition Regulations System, Crystal Square 4, Suite 200A, 241 18th Street, Arlington, VA 22202-3402. 

          Comments received generally will be posted without change to http://www.regulations.gov, including any personal information provided. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Robin Schulze, (703) 602-0326. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        A. Background 

        DFARS Transformation is a major DoD initiative to dramatically change the purpose and content of the DFARS. The objective is to improve the efficiency and effectiveness of the acquisition process, while allowing the acquisition workforce the flexibility to innovate. The transformed DFARS will contain only requirements of law, DoD-wide policies, delegations of FAR authorities, deviations from FAR requirements, and policies/procedures that have a significant effect beyond the internal operating procedures of DoD or a significant cost or administrative impact on contractors or offerors. Additional information on the DFARS Transformation initiative is available at http://www.acq.osd.mil/dpap/dars/dfars/transformation/index.htm. 
        This proposed rule is a result of the DFARS Transformation initiative. The proposed DFARS changes—
        • Clarify the authority of a contracting officer's representative; and 

        • Remove internal DoD procedures relating to the designation of a contracting officer's representative. Text on this subject will be relocated to the new DFARS companion resource, Procedures, Guidance, and Information (PGI). Additional information on PGI is available at http://www.acq.osd.mil/dpap/dars/pgi. 
        This rule was not subject to Office of Management and Budget review under Executive Order 12866, dated September 30, 1993. 
        B. Regulatory Flexibility Act 

        DoD does not expect this rule to have a significant economic impact on a substantial number of small entities within the meaning of the Regulatory Flexibility Act, 5 U.S.C. 601, et seq., because the proposed rule addresses internal DoD procedural matters, and makes no significant change to DoD contracting policy. Therefore, DoD has not performed an initial regulatory flexibility analysis. DoD invites comments from small businesses and other interested parties. DoD also will consider comments from small entities concerning the affected DFARS subpart in accordance with 5 U.S.C. 610. Such comments should be submitted separately and should cite DFARS Case 2005-D022. 
        
        C. Paperwork Reduction Act 

        The Paperwork Reduction Act does not apply, because the rule does not impose any information collection requirements that require the approval of the Office of Management and Budget under 44 U.S.C. 3501, et seq.
        
        
          List of Subjects in 48 CFR Part 201 
          Government procurement.
        
        
          Michele P. Peterson, 
          Editor, Defense Acquisition Regulations System. 
        
        
        Therefore, DoD proposes to amend 48 CFR part 201 as follows: 
        
          PART 201—FEDERAL ACQUISITION REGULATIONS SYSTEM 
          1. The authority citation for 48 CFR part 201 continues to read as follows: 
          
            Authority:
            41 U.S.C. 421 and 48 CFR Chapter 1.
          
          
          2. Section 201.602-2 is revised to read as follows: 
          
            201.602-2
             Responsibilities. 
            (1) Follow the procedures at PGI 201.602-2 regarding designation of a contracting officer's representative (COR). 
            (2) A COR-
            (i) Must be a Government employee, unless otherwise authorized in agency regulations. 
            (ii) Must be qualified by training and experience commensurate with the responsibilities to be delegated in accordance with department/agency guidelines. 
            (iii) May not be delegated responsibility to perform functions at a contractor's location that have been delegated under FAR 42.202(a) to a contract administration office. 
            (iv) Has no authority to make any commitments or changes that affect price, quality, quantity, delivery, or other terms and conditions of the contract. 
            (v) Must be designated in writing, and a copy furnished the contractor and the contract administration office—
            (A) Specifying the extent of the COR's authority to act on behalf of the contracting officer; 
            (B) Identifying the limitations on the COR's authority; 
            (C) Specifying the period covered by the designation; 
            (D) Stating the authority is not redelegable; and 
            (E) Stating that the COR may be personally liable for unauthorized acts. 
            
          
        
      
       [FR Doc. E6-7286 Filed 5-11-06; 8:45 am] 
      BILLING CODE 5001-08-P 
    
  